Citation Nr: 1231062	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-38 527	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from December 1967 to August 1969.  

In a September 1969 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denied a claim for service connection for a hearing loss disability, claimed due to acoustic trauma.  The Veteran was notified of that decision in October 1969, but he did not appeal.  Therefore, that decision became final.

This appeal arises from a November 2008 RO rating decision that in pertinent part determined that no new and material evidence had been submitted to reopen a claim of service connection for defective hearing.  Although the Veteran also commenced an appeal for service connection for tinnitus, he later failed to submit a VA Form 9, Appeal to the Board of Veterans' Appeals (or other correspondence containing the necessary information), on the tinnitus issue and the RO administratively closed that appeal. 

The Board of Veterans' Appeals (Board) will first address the issue of new and material evidence for service connection for a bilateral hearing loss disability.  If new and material evidence has been submitted, the Board must grant the application to reopen the claim and may then consider that claim on its merits.  


FINDINGS OF FACT

1.  By rating decision of October 1969, the RO denied service connection for a hearing loss disability and properly notified the Veteran of that decision.  

2.  The Veteran did not appeal the October 1969 decision and it became final.

3.  Evidence received at the RO since the October 1969 rating decision raises a reasonable possibility of substantiating the claim for service connection for a bilateral hearing loss disability.  

4.  A bilateral hearing loss disability preexisted active military service.  

5.  Clear and unmistakable evidence that a preexisting bilateral hearing loss disability was not aggravated during active service has not been presented.  


CONCLUSIONS OF LAW

1.  The October 1969 rating decision, which denied service connection for a bilateral hearing loss disability, is final.  38 U.S.C.A. § 4005 (c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969).  

2.  New and material evidence has been received to warrant reopening the previously and finally denied claim of entitlement to service connection for a bilateral hearing loss disability and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  A preexisting bilateral hearing loss disability was aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

New and Material Evidence

In an October 1969-issued rating decision, the RO denied service connection for a bilateral hearing loss disability.  The Veteran (then unrepresented) was notified of the decision in a letter from the RO, but did not appeal.  Thus, under the statute and regulation in effect at that time, the rating decision became final.  38 U.S.C.A. § 4005 (c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969).  

When a claim has been disallowed by the RO, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156(a), 20.1103 (2011).

Pursuant to 38 C.F.R. § 3.156(a) (2011), a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  The Veteran's application to reopen this service connection claim was received at the RO in May 2008, subsequent to the effective date of the revision.  Therefore, this version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court found new and material evidence where the new evidence triggered VA's duty to provide a medical opinion.

With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the October 1969 RO rating decision consists of service treatment records (STRs), a DD Form 214, and the Veteran's original claim for benefits.  The STRs reflect that at entry into active military service, the Veteran had a hearing loss disability in both ears.  The entrance examination report contains the following hand-written notation: "Defective Hearing".  An August 1969 separation examination report mentions, in the summary of diagnoses section, that he had partial deafness in the left ear.  

A DD-214 reflects that the Veteran was attached to an Army artillery battalion and his military occupational specialty was repair specialist.  He received the Vietnam Service Medal and the Vietnam Campaign Medal and he was assigned to US Army Forces in the Pacific (USARPAC) for 11 months and 24 days. 

In his original claim for benefits (signed by the Veteran on the date of discharge from active service), the Veteran reported that he had lost his hearing during active service.  

In October 1969, the RO denied service connection for a hearing loss disability.  The RO based that denial on the absence of evidence of treatment for disease or injury to the ears during active service.  The Board will review the evidence submitted since the RO decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant and whether it raises a reasonable possibility of substantiating the claim.  

The evidence submitted since the October 1969 RO decision includes the Veteran's testimony.  In May 2011, the Veteran testified before an RO hearing officer that he had not noticed any hearing trouble prior to active service.  He testified that he served in Vietnam in 1968 as a 105-mm Howitzer gunner and that he wore hearing protectors during the firing of that weapon.  Nevertheless, he asserted, his ears rang after each fire mission.  He testified that after active service he noticed a distinct change in hearing acuity.  He testified that after active service he was a truck driver and a welder and was not exposed to much noise in those jobs.  He recalled that after active service he had one hearing test, which showed bad hearing.  During the hearing, he asserted that he was in combat in Vietnam in 1968 and 1969.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge that his ears rang after fire missions in Vietnam, even though he wore hearing protection.  He testified that he received acoustic trauma also from incoming mortar fire, which occurred weekly at his base at An Khe.  He testified that he was a welder for 32 years after active service and had no noise exposure in that job.

The testimony is new and material evidence to reopen the claim.  The Veteran has asserted that he was in combat in Vietnam when he suffered acoustic trauma.  For purposes of reopening a service connection claim, all evidence is presumed credible.  Justus, supra.  Because the lay testimony of combat participation and exposure to acoustic trauma due to incoming mortars has not previously been considered, and is consistent with circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence, every reasonable doubt on these matters will be resolved in the Veteran's favor.  Because the October 1969 service connection claim was denied on the basis of no evidence of treatment for disease or injury to the ears during active service, this testimony could place the evidence for service connection in relative equipoise.  Thus, it is neither cumulative nor redundant and it raises a reasonable possibility of substantiating the claim.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Because the evidence submitted is sufficiently new and material to reopen the claim, the application to reopen the service connection claim must be granted.  

"[w]hen the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  "This is because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied."  Id. at 403 (internal citations omitted).  "Thus, if the Board initially reopens a claim when the RO has not considered the need for a medical examination or opinion, or assessed the credibility of the evidence, the Board would be considering law that the RO had not already considered, possibly implicating § 20.903(b)."  Id.  In addition, the "RO should, in the first instance, consider that new evidence and decide the matter so as to preserve for that claimant the one review on appeal as provided by [38 U.S.C.A. § 7104 (West 2002)]."  Id. at 399.  "The Board, however, may proceed to decide the merits of the claim if the Board first secures a waiver from a claimant or the Board determines that the claimant would not be prejudiced by proceeding to a decision on the merits."  Id. at 399-400.  In this case, the Board determines that the claimant will not be prejudiced by proceeding to a decision on the merits.

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  

Concerning the Veteran's combat status, there is competent, credible, and persuasive evidence that the Veteran is a combat veteran.  He served with artillery forces in Vietnam in 1968 and 1969 and testified that he fired weapons at the enemy and endured the acoustic trauma of mortar explosions at An Khe in 1968 and 1969.  Thus, even without an award or service decoration that conclusively establishes participation in combat, such as the Purple Heart Medal, the evidence for combat participation is at least in relative equipoise.  Cohen v. Brown, 10 Vet. App. 128, 146 (1997) (mortar fire might be construed as combat related).  Considering all the evidence, including an assessment of the credibility, probative value, and relative weight of the evidence, it is at least as likely as not that the Veteran did engage in combat with the enemy.  Thus, the benefits afforded combat Veterans under 38 U.S.C.A. § 1154(b) must be extended to this Veteran.  

As noted above, the STRs show that the Veteran entered into active military service with a pre-existing hearing loss disability.  The military audiogram at entry contains hearing threshold data for each ear for each of the following frequencies (Hertz): 500, 1000, 2000, 3000, 4000, and 6000.  The separation examination report, however, contains hearing threshold data only for the following frequencies (Hertz): 500, 1000, 2000, and 4000.  With no explanation, the hearing data for 3000 and 6000 Hertz is missing for both ears.  

To obtain the benefit of the presumption of aggravation, the Veteran need not first show an increase in disability during active service (VAOPGCPREC 3-2003).  Where a disability was noted at entrance, the Court has held that the presumption of aggravation arises instantly and that clear and unmistakable evidence is required to rebut the presumption of aggravation.  Cotant v. Principi, 17 Vet. App. 116, 132 (2003).  

Although the Court has stressed that the presumption of aggravation arises instantly, and does not require that the evidence first show an increase in disability, the Veteran testified that his hearing decreased during active service.  Thus, there is evidence of an increase in disability during active service.  Where there is an increase in disability during such service, a preexisting injury or disease will be considered to have been aggravated by military service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  

An August 2009 VA audiometry compensation examination report contains evidence of a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2011).  In that examination report, an audiologist opined that any current hearing loss existed prior to active service and was not caused by active service.  The report notes that the right and left ear both had a 75 decibel hearing threshold at 3000 Hertz.  In a May 10, 2010, addendum report, the VA audiologist found that during active service there was no aggravation beyond the normal progression, "since there was no shift in hearing" during military service.  A June 2011 addendum report mentions that the Veteran's hearing remained stable during active service and therefore was not aggravated during active service.  

As mentioned above, the presumption of aggravation has attached because the Veteran's hearing loss disability was noted at entry into active military service.  Also mentioned was the very high "clear and unmistakable" standard of evidence required to rebut the presumption of aggravation.  In this case, the VA medical opinions that find no aggravation during active service do not rise to the clear and unmistakable standard.  The reason for this is that at separation the Veteran was not tested at the 3000 Hertz frequency that was tested at entry and again tested in August 2009.  Thus, it cannot be unmistakably unknown whether a significant upward shift occurred at 3000 Hertz during active service.  On entry, the right and left ear hearing thresholds (corrected for ISO) were 25 and 45 decibels, respectively, at 3000 Hertz.  As noted above, in August 2009, these hearing thresholds were both 75 decibels at 3000 Hertz.  Thus, there has been a significant shift in hearing thresholds since entry into active service and it cannot be ascertained from the separation examination report that this did not occur during active service.  For that reason, the VA audiometry opinion, which finds no aggravation, is not unmistakable.  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the Veteran is competent to perceive that his hearing acuity decreased during active service.  His lay testimony helps establish that a hearing loss disability occurred during active service, as it is corroborated by the fact that he did apply for service connection for his hearing loss disability immediately upon separation from active service.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for a bilateral hearing loss disability must therefore be granted.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened.

Service connection for a bilateral hearing loss disability is granted.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


